--------------------------------------------------------------------------------


EXHIBIT 10.20


HUMAN RESOURCES DEPARTMENT


INTRA-COMPANY COMMUNICATION


 
SUBJECT:
Temporary assignment to the UK
 
DATE:
January 2, 2007
         
TO:
Pamela J. Hynes
     

 
CONFIDENTIAL


This is to confirm our mutual understanding of your compensation and benefits
package in connection with your assignment as VP Worldwide Customer Service and
EMEA Operations.  Your home base has been established as United Kingdom.


Base Salary - Effective October 1st, 2006 your base salary will be $18,750 per
month to reflect a $75,000 annual increase related to your United Kingdom
assignment.


Housing - Included in your salary increase is a monthly housing allowance of
$1,142.


Pay Arrangements - As we discussed, you will be paid in U.S. dollars and your
pay will be deposited into your U.S. bank account. 


Cost Allocation - All costs in connection with your assignment will be charged
to the ININ UK Limited, a wholly-owned subsidiary of Interactive Intelligence
Inc. (the Company).


Tax Policy - During your international assignment in the U.K. you will be
subject to U.K. taxes. A tax consultant, designated by the Company, will assist
in preparing and filing your U.K. income tax returns. For any business day that
you work outside of the U.K, you will be required to pay U.S. taxes. You will
remain in the U.S. Social Security administration for the entire period and will
not be charged social taxes in the U.K.


Pay & Benefits - You will continue to be on the U.S. payroll and enrolled in the
same U.S. benefits as you were prior to the temporary assignment.


This letter is subject to modification to reflect subsequent changes in Company
policy. Also, it should be understood that the terms and conditions of your
assignment, including assignment duration, location, etc., are based upon
present requirements and are subject to change at the discretion of the Company.


Please acknowledge receipt of this assignment letter and agreement with its
terms by signing the two originals and returning one to the Director of Human
Resources.


Sincerely yours,


/s/ Stephen R. Head
1/21/2007
 
/s/ Debra Jones
1/21/2007
Stephen R. Head
Chief Financial Officer,
Vice President of Finance and Administration, Secretary and Treasurer
Date
 
Debra Jones
Director Human Resources
Date





I have read this assignment letter and agree that it is consistent with my
understanding of the terms and conditions of my overseas transfer.




/s/ Pamela J. Hynes
1/20/2007
Pamela J. Hynes
Vice President, Customer Services
Date


 
 

--------------------------------------------------------------------------------